 



Exhibit 10.21

TAX INDEMNITY AGREEMENT

     This Tax Indemnity Agreement (this “Agreement”) is made as of this 7 day of
November, 2007 by and between Vanda Pharmaceuticals Inc. (the “Company”) and Al
Gianchetti (the “Executive”).

     WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined that the Company should enter into tax indemnity agreements with
certain of its executives to reimburse certain excise taxes, interest and
penalties they may be obligated to pay in connection with a change of control of
the Company, so that the Company may preserve the financial incentives the
Company created by granting stock options to those executives, and so that the
Company may also continue to provide motivation for those executives to stay
with the Company and act in its best interests.

     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and agreed to, the parties hereto agree as follows:

     1.     Gross-Up Payment. If it is determined that any payment or
distribution of any type to the Executive or for his benefit by the Company, any
of its affiliates, any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations thereunder) or any affiliate of such person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Total Payments”), would be subject to the
excise tax imposed by section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax and any such interest or penalties
are collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
calculated to ensure that after the Executive pays all taxes (and any interest
or penalties imposed with respect to such taxes), including any Excise Tax,
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.

     2.     Determination by Accountant. All determinations and calculations
required to be made under this Agreement shall be made by an independent
accounting firm selected by the Executive from among the largest five accounting
firms in the United States (the “Accounting Firm”). The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations regarding the amount of any Gross-Up Payment and any
other relevant matter, to the Executive and the Company within five days after
the Executive or the Company made a request (if the Executive reasonably
believes that any of the Total Payments may be subject to the Excise Tax). If
the Accounting Firm determines that no Excise Tax is payable by the Executive,
it shall furnish the Executive with a written statement that it has concluded
that no Excise Tax is payable (including the reasons therefor) and that the
Executive has substantial authority not to report any Excise Tax on his federal
income tax return. If a Gross-Up Payment is determined to be payable, it shall
be paid to the Executive within five days after the Determination has been
delivered to him or the Company. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive, absent manifest error.

 



--------------------------------------------------------------------------------



 



     3.     Over- and Underpayments.    As a result of uncertainty in the
application of section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments not made
by the Company should have been made (“Underpayment”) or that Gross-Up Payments
will have been made by the Company that should not have been made
(“Overpayment”). In either event, the Accounting Firm shall determine the amount
of the Underpayment or Overpayment that has occurred. In the case of an
Underpayment, the Company shall promptly pay the amount of such Underpayment to
the Executive or for his benefit. In the case of an Overpayment, the Executive
shall, at the direction and expense of the Company, take such steps as are
reasonably necessary (including the filing of returns and claims for refund),
follow reasonable instructions from, and procedures established by, the Company,
and otherwise reasonably cooperate with the Company to correct such Overpayment,
provided, however, that (i) the Executive shall in no event be obligated to
return to the Company an amount greater than the net after-tax portion of the
Overpayment that the Executive has retained or has recovered as a refund from
the applicable taxing authorities and (ii) this provision shall be interpreted
in a manner consistent with the intent of paragraph 1 above, which is to make
the Executive whole, on an after-tax basis, from the application of the Excise
Tax, it being understood that the correction of an Overpayment may result in the
Executive’s repaying to the Company an amount that is less than the Overpayment.

     4.     Limitation on Parachute Payments.    Any other provision of this
Agreement notwithstanding, if the Excise Tax could be avoided by reducing the
Total Payments by $25,000 or less, then the Total Payments shall be reduced to
the extent necessary to avoid the Excise Tax and no Gross-Up Payment shall be
made. If the Accounting Firm determines that the Total Payments are to be
reduced under the preceding sentence, then the Company shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof.
The Executive may then elect, in his sole discretion, which and how much of the
Total Payments are to be eliminated or reduced (as long as after such election
no Excise Tax shall be payable), and the Executive shall advise the Company in
writing of his election within 10 days of receipt of notice. If the Executive
make no such election within such 10-day period, then the Company may elect
which and how much of the Total Payments are to be eliminated or reduced (as
long as after such election no Excise Tax shall be payable), and it shall notify
the Executive promptly of such election.

[The rest of this page has been intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of the date first written above.

          VANDA PHARMACEUTICALS INC.       By: /s/ Mihael H.
Polymeropoulos              Title: CEO       By: /s/ Al Gianchetti            
                         Title: SVP, Chief Commercial Officer

 